Citation Nr: 1450064	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2012, the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of residuals of head trauma has been raised by the record during the August 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1966 to November 1967.

2.  On August 21, 2012, during the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for a personality disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of entitlement to service connection for a personality disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a personality disorder, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for a personality disorder is dismissed.


REMAND

Notice

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish that type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(5) (2013).  

During the August 2012 hearing, the Veteran reported being beaten by several men while in Vietnam.  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).

Although the Veteran received a letter in April 2010 which included notice of what is required to substantiate a claim for PTSD, this notice did not fully notify the Veteran of information that could support his claim for PTSD based on in-service personal assault.  For these reasons, the case must be remanded so the Veteran can be fully informed of the duties to assist and notify and what evidence he can submit to substantiate his claim.

VA examination

After the Veteran receives such notice and has time to respond, an examination is needed to determine whether there is evidence of behavior changes in response to the claimed stressor of being beaten while in Vietnam.

Vet Center Records

During the August 2012 Board hearing, the Veteran reported that he received treatment at the Vet Center for PTSD.  These records are not included in the claims file and need to be obtained prior to adjudication of the case.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice under 38 C.F.R. § 3.304(f)(5), noting that supporting evidence of the claimed personal assault stressor can consist of evidence other than official service department records.  

2. Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Obtain inpatient clinical records pertaining to the April 1967 hospitalization at the Station Hospital, NAVSUPPACT, FPO San Francisco 96695.  See April 26, 1967 discharge summary in the service treatment records.

4. Obtain Vet Center treatment records.

5. Obtain all pertinent VA records not already associated with the claims file since July 2014.

6. After all of the above development has been completed to the extent possible, schedule the Veteran for a VA examination with a psychologist or psychiatrist.  The examiner must review the entire claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, sound medical principles and taking into account lay testimony from the Veteran.  The examiner should provide the following information:

(a)  For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.

(b)  The examiner should specifically opine as to whether a diagnosis of PTSD is appropriate and, if so, state whether it is at least as likely as not related to any verified event in service or is based upon evidence which in the opinion of the examiner indicates that a personal assault occurred during service.  In the alternative, does he have PTSD that is at least as likely as not related to the fear of hostile military or terrorist activity based on his service in Vietnam.  An explanation for any opinion expressed is required.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


